Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered December 22, 1999, convicting defendant, after a nonjury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. The Trial Judge could readily infer from defendant’s conduct his intent to cause physical injury, and there was no evidence that he was suffering from a psychiatric condition that impaired his ability to form that intent. There was nothing about defendant’s status as a temporary resident of a psychiatric ward awaiting a competency examination, or his behavior at that location, that cast doubt on his intent (see People v Silver, 33 NY2d 475; People v Delameter, 96 AD2d 629). Concur — Tom, J.P., Sullivan, Ellerin, Marlow and Gonzalez, JJ. [See 179 Misc 2d 178.]